Banke, Judge.
The appellant was convicted of issuing a bad check. He appeals the denial of his motion in arrest of judgment, contending that venue was not in the county in which the case was tried.
This case is before us on a stipulation of facts contained in the trial court’s order denying the motion in arrest. The order recites that the appellant delivered the bad check in Cobb County, that the consideration had been received in Stephens County, and that the check was drawn on a bank located in Stephens County.
Venue in a bad check case is in the county in which the check is delivered. Chadwick v. State, 87 Ga. App. 900 (1) (75 SE2d 260) (1953). Accord, Garner v. State, 100 Ga. 257 (1, 2) (28 SE 24) (1896). Accordingly, it was error to deny the motion in arrest of judgment.

Judgment reversed.


Deen, P. J., and Smith, J., concur.